Title: To James Madison from Oliver Whipple, 22 October 1811 (Abstract)
From: Whipple, Oliver
To: Madison, James


22 October 1811, Georgetown. Has been unable to call on JM in person and, fearing that his prospects for either a consular appointment at Glasgow or an Indian agency are vanishing, seeks the position of sergeant at arms in the U.S. Senate, recently vacated by the death of Mr. Mathers. “Your Excellency has it in your Power, to do me essential Service, thro’ the medium & Friendship of the honble. Mr. [Richard] Cutts of the House, he is personally acquainted with the members of the Senate; your Intimations to him, backed with your good wishes to oblige me, would induce him to use his influence with the Senate.” A similar suggestion to Mr. Varnum would also be gratefully acknowledged. Had intended to leave for New England this fall, but now that this vacancy has occurred, he will try his fortune with the Senate. “I have this Satisfaction That I have of late rendered your Excellency Services (tho’ unknown to You) and it is in my Power further to do so, on many Occasions.” Has sent a circular to all members of the Senate on the advice of friends, “on the Tenor of the one inclosed.” Sends a copy to JM to show the grounds for his actions.
